PIERCE, Judge.
Appellant seeks reversal of a district court order denying his request for issuance of a rule to show cause and dismissing his claim for relief in the nature of a writ of prohibition filed pursuant to C.R.C.P. 106(a)(4).
As stated in County Court v. Ruth, 194 Colo. 352, 575 P.2d 1 (1977):
“The court of appeals’ jurisdiction on appeal is limited to issues which had been before the district court in the proper procedural posture. The procedure under Rule 106 is clear and unambiguous. In cases of this nature, ‘[u]pon the filing of the complaint the court shall direct the issuance of a citation to the inferior tribunal to show cause why the relief requested shall not be allowed.’ C.R.C.P. 106(a)(4).”
Here the district court did not issue a citation to the county court to show cause why a writ of prohibition should not issue. Trial courts have no discretion and are required to issue the order to show cause under these circumstances. Consequently, the order denying appellant’s request is reversed, and the cause is remanded to the district court with instructions to issue a citation to the county court to show cause.
COYTE and RULAND, JJ., concur.